272 S.W.3d 312 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Eddie HEAD, Defendant/Appellant.
No. ED 90571.
Missouri Court of Appeals, Eastern District, Division Four.
October 14, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 24, 2008.
Application for Transfer Denied January 27, 2009.
Frank A. Anzalone, Stormy B. White, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. Hoff, J.

ORDER
PER CURIAM.
Eddie Head (Defendant) appeals from the judgment upon his conviction by a jury of two counts of robbery in the first degree, Section 569.020, RSMo 2000[1]; one count of forcible rape, Section 566.030; and one count of kidnapping, Section 565.110. Defendant was sentenced to ten years imprisonment for each robbery count, fifteen years imprisonment for forcible rape, and twelve years imprisonment for kidnapping. The sentences for one count of robbery and the kidnapping were to run concurrently with each other, and all other counts were to run consecutively for a total of thirty seven years imprisonment. On appeal, Defendant argues the trial court erred in: (1) denying Defendant's motion to dismiss improperly joined offenses, or, in the alternative, severance of offenses; and (2) informing the jury of charges against Defendant for which he was not being tried. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.